Citation Nr: 1431354	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel






INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998, January 2003 to November 2003 and from June 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for TBI with mixed tension headaches.  The Veteran filed a notice of disagreement with the initial 10 percent rating assigned, arguing in part that he should have a separate rating for migraine headaches.  In July 2012, the Board remanded for specific treatment records.  While the case was in remand status, the Appeals Management Center (AMC) issued a May 2013 rating decision, granting service connection separately for post-traumatic headaches.  The case was returned to the Board; however, the Board's order was not complied with, as the named records were not obtained.  Therefore, in June 2013, it was remanded again.  

The Board finds that the sole issue that has been perfected on appeal is entitlement to initial rating in excess of 10 percent for TBI.  The Veteran has consistently treated his headaches as separate and apart from his TBI residuals.  The Veteran's grant of service connection for post-traumatic headaches was accomplished during the course of this appeal, and was granted to the date of the initial claim for TBI.  The Veteran never expressed disagreement with the May 2013 rating decision granting a noncompensable rating for headaches.  

Similarly, the Veteran was granted service connection for depression in a May 2013 RO decision effective April 10, 2013.  The Veteran has not appealed this rating, and it is not before the Board.  As the TBI regulations consider psychiatric symptoms, the Board will consider the psychiatric symptoms prior to the April 10, 2013, the date that a separate psychiatric disability was granted for his depression.  

The Veteran requested a Board hearing in his September 2009 VA Form 9.  The hearing was scheduled in June 2012, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the appellate period, TBI has been manifested by no greater than mild (Level 1) impairment of any cognitive function, exemplified by intermittent subjective short term memory impairment, and (prior to April 2013), mild depression and anxiety that did not interfere with work or social interactions.

2.  A separate rating is in effect for the entire appellate period for the Veteran's headaches associated with his TBI.

3.  Since April 2013, a separate rating is in effect for the Veteran's depression associated with his TBI.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent, for service-connected TBI, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7 (2013); 38 C.F.R. §  4.124a, Diagnostic Code 8045 (2007); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In November 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for concussion and migraines.  Service connection was subsequently granted for TBI with headaches and a 10 percent evaluation was assigned effective November 7, 2007.  The Veteran appealed this evaluation.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  He has not alleged any such prejudice.  Regardless, in a letter dated in November 2007, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Board remanded this case in November 2013 to ascertain whether a separate psychiatric examination had been conducted by Dr. K. at Lackland Air Force Base (Wilford Hall Medical Center).  The AMC requested records from both Wilford Hall Medical Center at Lackland Air Force Base as well as Lackland Air Force Base itself.  Records were received from the Department of Air Force in Lackland, Texas with a notation that there were no medical records on file.  The records submitted did not include an August 2005 psychiatric examination.  The Board finds that all efforts have been made to determine if there was, in fact, a separate psychiatric examination and that further requests for this document would be futile. 

The Veteran has been medically evaluated and medical opinions have been sought in conjunction with his claim.  The duty to assist has been fulfilled.

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Historically, the Veteran's mild TBI has been assigned a rating under Diagnostic Code 8045. 

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  The Veteran filed his claim in 2007.  The Board will consider both new and old regulations to determine which will be more favorable to the Veteran.  

Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045.  This DC states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Regarding cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  They are: memory/attention/concentration/executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

III.  Evidence
 
In July 2005, while on active duty, the Veteran presented with complaints of difficulty remembering recent events, day of the week, difficulty sleeping and sporadic headaches.

Service treatment records reveal that in August 2005, the Veteran was afforded a neuropsychological examination that was conducted over a two-day period.  Several psychiatric and neurological tests were conducted.  The examiner noted that the major current post-concussive symptom was short-term memory problems.  He also acknowledged PTSD symptoms, significant difficulty sleeping, loss of appetite and mild irritability.  At the time of evaluation, the Veteran was working as a liaison to units deploying and returning.  He enjoyed his work but was ambivalent about pursing 20 years in the Army due to family stress related to deployment.  His civilian goal was to be a probation officer.  Upon examination, the Veteran was borderline impaired to higher complex abstract reasoning and logical analysis.  Results indicated poor perceptual abilities using the left hand and poor bimanual coordination.  As for executive skills/reasoning, the Veteran performed average to low average range overall, but results showed that he was unimpaired.  He also had intact abilities in the area of mental flexibilities.  The Veteran's memory retrieval was somewhat weak but not impaired.  In summary, results of nonverbal memory testing were similar to those for verbal learning and memory.  Results of language testing were consistent with normal expressive and receptive language abilities.  Motor skills testing noted excellent motor speed but fine motor dexterity was in the borderline impaired range for the dominant right hand and low average for the left hand.  After a thorough examination, the examiner concluded that evaluations indicated impairments in visual attention, visuospatial construction and left hand tactile perception.  These mild deficits correlated with right posterior parietal function.  Other areas of cognitive performance were within normal limits.  Personality testing indicated that the Veteran was having difficulty with anxiety related to war trauma.  He was also experiencing mild symptoms of depression at that time.  The examiner diagnosed the Veteran with cognitive disorder, not otherwise specified and anxiety disorder.  A GAF score of 65 was assigned.

A September 2005 service treatment record notes complaints of anxiety, difficulty sleeping, headaches and memory problems.  The Veteran was being treated with Zoloft.  The headaches did not interfere with his duty.  He was diagnosed with headaches, possibly related to temporomandibular joint disease, mild anxiety and depression that was treated by Community Mental Health and perception of memory impairment, not demonstrated on neuropsych testing.  An MRI of the brain was ordered.  The Veteran's mental health professional at Community Mental Health did not find that a psych profile was indicated.

Post-service, in May 2008, the Veteran was afforded a VA examination for TBI.  The Veteran reported continuously getting massive headaches for no reason at all and uses Ibuprofen.  He would get two headaches a week and eight per month.  The Veteran reported that he had not missed any work because of his headaches.  At the time of the examination, he was working for the federal justice system for the past month in a juvenile detention home.  He had no dizziness, vertigo, weakness, or paralysis of muscles.  He had some sleep disturbance since his weight gain.  He had no nightmares, hypersomnolence, mobility problems, or balance problems.  He noted that he initially had some short-term memory problems but did not notice this currently.  He had no bladder or bowel problems, mood swings, anxiety or depression, or sexual dysfunction.  He was married for one and half years and had just had one child.  He had no visual problems, hearing problems, tinnitus, decrease of taste, smell, seizures, and behavioral changes of irritability or restlessness.  The Veteran's headaches had worsened since 2005.  The Veteran was alert and oriented to all three spheres.  His memory appeared intact.  Cranial nerves 3-12 were intact.  Coordination was normal.  Romberg test was negative.  Sensory examinations were normal.  There was no abnormal psychiatric behaviors or moods.  Comprehension, coherence and emotional reaction appeared normal.  There were no effects on social or occupational functioning.  The examiner diagnosed the Veteran with traumatic brain injury in January 2005 following an accidental fall in a ditch in Iraq.  The examiner also diagnosed the Veteran with mixed tension headaches with migraine component since his noncombat traumatic brain injury in Iraq.

In a September 2008 TBI screening, the Veteran reported that the following problems began or got worse following the head trauma:  memory problems or lapses, irritability and headaches.  He reported that he did not have any of these symptoms in the past week.

A December 2008 VA social worker record notes that the Veteran was working at Detention facility.

In a January 2009 statement, the Veteran requested a separate evaluation for migraine headaches because he had them two times a week and eight per month.  He reported having to take time off from work but not a full day.  

A May 2009 treatment record notes that memory and cognition were normal.  

In May 2009, the Veteran was afforded a VA TBI examination.  The Veteran reported that his headaches were getting worse.  He noted two to three moderate to severe headaches a week.  He noted some tinnitus in the right ear with his headaches.  The headaches were not prostrating.  The Veteran noted that his short-term memory has gotten worse.  He noted that testing in the past showed mild impairments in visual attention and visual spatial construction.  In contrast, the Veteran reported that his symptoms have improved somewhat since the time of his evaluation in 2005; however, he sometimes has to backtrack to think about things he may not have done at work.  He is able to drive and find his way without difficulty.  

Upon examination, he had no cognitive problems, speech or swallowing difficulties, psychiatric symptoms, erectile dysfunction, hearing problems, decrease in taste or smell, seizures, hypersensitivity to sound or light, or neurobehavioral symptoms.  The Veteran reported ringing in his right ear with headaches only in recent months and occasional tingling in his hands on awakening.  The Veteran was not currently being treated for head injury.  He worked as a juvenile detention officer.  His headaches limited him somewhat as he had to take breaks but he is able to continue with his job.  He was independent with his activities of daily living.  In terms of memory, the examiner noted a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  He had normal judgment.  Social interactions were routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal and visual spatial orientation was normal.   He had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; work, family, or other close relationships.  He had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  He was able to communicate by spoken and written language, and to comprehend spoken and written language.  His consciousness was normal.  The examiner diagnosed the Veteran with mild traumatic brain injury with ongoing headaches that was as likely as not due to TBI.

In a September 2011 VA treatment record, the Veteran's spouse reported that he would forget directions, recent statements, and close family members' birthdays.  He was unable to say where his son was born.  His spouse reported that the Veteran would make a right instead of a left when driving to familiar locations.  He also reported headaches.

A November 2011 VA treatment record notes that the Veteran reported that his irritability and memory problems moderately interfered with his life.  The Veteran reported that he become angry over the smallest things.  The nurse practitioner concluded that she needed to wait on the neuropsychological results.  He had testing that day.

In November 2011, the Veteran was afforded a neuropsychological evaluation.  An addendum to this examination was provided in February 2012.  At the time of the evaluation, the Veteran was currently in his senior year of criminal justice degree.  Also at the time of the evaluation, he was employed as a counselor for State of Florida Juvenile Justice Department for at-risk youth but had been out of work for two and half months because he cut his hand.  He planned to return to work that week.  Emotionally, the Veteran reported that his mood was pretty happy, and he scored well within normal ranges on measures of mood and well below cut-off for significant symptoms of PTSD.  He reported that his temper was mild mannered and calm with no outbursts.  He denied physical aggression.  He had mild irritability.  He had no hallucinations.  Cognitively, his wife tells him that he has short-term memory problems.  He feels that he forgets constantly to do things even within a few minutes.  He also noted to have some word finding issues.  His personal items are not disorganized, and he pays his bills on time.  

Upon examination, the Veteran was oriented to person, place and time.  His reported mood was good, but his affect seemed likely anxious.  He did report a job interview for a different position later that day.  He denied suicidal or homicidal ideation, intent or plan.  He was thinking clearly, coherent and connected.  Social support was great.  The examiner concluded that the neuropsychological evaluation did not reveal deficits that would interfere with employability.  Neuropsychological evaluation revealed borderline scores in visual spatial skills on block construction and mild impairment inhibiting automatic responses on a reading task.  He struggles with a sense of direction.  He noted difficulty holding things in his mind and recalling them after a few minutes.  Emotionally, he scored in well within normal range.  Cognitive testing for attention, thinking speed and mental tracking fluctuated but ranged from low average to high average.  Language function appeared intact although he had slight decline in fluency from prior testing.  The examiner thought that this change may reflect day to day variation or perhaps the emotional impact of generating boy's names in this military population.  As for learning and memory, he had average scores or improvement from prior testing.  He had an intact memory for verbal and visual information.  A reading task was mildly impaired.  There was no evidence of impulsivity, disinhibition, distractibility or preservation.  Overall frontal lobe executive functions appeared to fluctuate since prior evaluation and on testing.  The examiner noted that the fluctuation from prior testing in 2005 seemed to indicate the impact of emotional factors.  Individuals with TBI concussions do not get worse over time, their trajectory is one of recovery.  The areas he revealed fluctuation are prone to the impact of stress.  The examiner acknowledged the Veteran's reports of not recalling things that his wife asked him to do; however, he also had a new baby in the house, two other children, attended school and worked at a stressful job in Juvenile Justice.

A December 2011 MRI noted a pineal cyst less than 2 centimeters in his brain that seemed to be asymptomatic. 

In April 2013, the Veteran was afforded a VA examination for TBI.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with TBI and post traumatic headaches and depressive disorder.  The Veteran reported that he was working full time with troubled teens, which was a very stressful job.  He reported noticeable forgetfulness for quite a while.  Upon examination, there was a complaint for mild memory loss, concentration, or executive functions, but there was no objective evidence on testing.  His judgment was normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place and situation.  His motor activity was normal.  His visual spatial orientation was mildly impaired:  occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but he is able to use assistive devices such as GPS (global positioning system).  There were no subjective symptoms noted.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language.  His consciousness was normal.  The Veteran had headaches, but no other findings, complications, conditions or signs or symptoms.  The examiner noted that past neuropsychological testing had been performed in November 2011 and April 2013.  The examiner opined that the Veteran's residual conditions attributable to his traumatic brain injury did not impact his ability to work.  A separate VA examination was done for the Veteran's headaches.  The details of this examination will not be noted here as the issue of a higher evaluation for his service-connected headache disorder has not been appealed to the Board.

In April 2013, the Veteran was afforded a VA examination for his psychiatric disorder.  As a result, in April 2013, a separate evaluation for depression was granted.  The Veteran has not appealed this separate evaluation for depression, and it not before the Board.  The Board will consider the evidence in this examination as it may pertain to the period prior to the separate grant of service connection and an evaluation in April 2013.  

The examiner noted that the Veteran was on medication for depression after his divorce during service, but he stopped taking medication after a month.  His separation examination, notes anxiety, depression, excessive worry and trouble sleeping.  After service, he had a neuropsych consult that noted some decline in memory and auditory processing, but the noted declines were more likely to be secondary to depression than TBI.  A July 2005 post-deployment health review assessment noted that the Veteran's performance on that day was likely as not better explained by the onset of depression since he was last evaluated.  During April 2013 VA examination, the Veteran reported severe migraines, ringing in his ears.  He reported that if he would get a headache at work, he had to take off work.  The Veteran reported isolation, depressed mood, irritability, low energy, poor sleep, poor attention and concentration, forgetfulness.  

The examiner noted by way of history that in September 2005, the Veteran reported mild depression and anxiety.  He was placed on Sertraline, Zoloft.  The examiner concluded that the Veteran had mild impairment due to his depression.  The examiner noted that the Veteran had average to high intellectual and academic function because he had completed a BS in Criminal Justice.

IV. Analysis

The Veteran claims that his TBI causes him to experience headaches and memory problems.  In May 2013, the RO issued a rating decision granting a separate evaluation for headaches associated with the Veteran's TBI, effective from the date of service connection for TBI, in November 2007.  As such, the Board is prohibited by the terms of the governing regulations to consider the symptom of headaches in the evaluation of the TBI.  To do so would be pyramiding, or evaluating the same manifestations under various codes.  

In the same rating, the RO granted a separate evaluation for depression associated with the Veteran's TBI.  The effective date of that grant was in April 2013.  Therefore, to the extent that the Veteran had depression or other psychiatric symptoms prior to April 2013, those can be considered in the TBI evaluation.  However, any such symptoms noted to be after April 2013 will not be considered in the TBI evaluation, so as to avoid compensating for the same symptoms twice.

Under the old version of Diagnostic Code 8045, a rating in excess of 10 percent for TBI is not assigned unless there is a diagnosis of multi-infarct dementia.  The relevant evidence in the record establishes that there was no multi-infarct dementia associated with brain trauma found on objective examination and that the highest level of severity for any facet of cognitive impairment was one.  A rating in excess of 10 percent is therefore not assignable at any time during the appeal period.  38 C.F.R. § 4.124a , Diagnostic Code 8045 (effective prior to October 23, 2008).

As regards to the revised Diagnostic Code 8045, in effect as of October 23, 2008, a rating in excess of 10 percent would require a "total" evaluation to be assigned for one or more facets or a "2" to be assigned as the highest level of any one facet.  As will be detailed below, the highest level of severity for any facet during the appeal is "1" under the revised criteria; therefore, a rating in excess of 10 percent is not warranted.  To facilitate understanding, the Board will go through each of the 10 facets of cognitive impairment. 

Memory, Attention, Concentration, Executive Function

A "1" is assigned when there are complaints of mild memory loss, but no objective evidence of the same on testing.  Here, the Veteran's memory has not been objectively found to be impaired.  For example, in May 2008, the Veteran stated that while he initially had some short-term memory problems, he did not notice them currently.  Objective testing found his memory intact.  He had further subjective complaints of memory loss, and issues with attention, concentration, or executive functioning in September 2008 and May 2009; however, the examiner specifically noted no objective evidence of the same.  Additional lay statements in September and November 2011, from the Veteran and his wife, note short-term memory problems, such as forgetting things to do and having word finding issues.  However, the examiner noted the Veteran's very busy life, with working full time, attending school, having two children plus a newborn baby in the house, as causes for any mild loss he was experiencing.  An April 2013 examination found some memory processing decline but specifically attributed that to his service-connected psychiatric disability, the rating criteria of which contemplate some memory loss.  In short, at no point during the appeal (and prior to the separate evaluation for a psychiatric disability) has objective testing demonstrated impairment.  Thus, no more than a 1 is assigned this facet.

Judgment

The Veteran's judgment throughout the appeal has been noted to be normal.  See VA examination reports dated in May 2009, November 2011, and April 2013.  Therefore, a zero is assigned for this facet.

Social Interaction

The Veteran's social interaction is routinely appropriate throughout the appeal.  See VA examination reports dated in May 2009, November 2011, and April 2013.  Therefore, a zero is assigned for this facet.

Orientation

The Veteran has always remained oriented throughout the appeal.  See VA examination reports dated in May 2009, November 2011, and April 2013; see also treatment reports dated in May 2008.  Therefore, a zero is assigned for this facet.




Motor Activity

The Veteran's motor activity has been normal throughout the appeal.  See VA examination reports dated in May 2009, November 2011, and April 2013.  Therefore, a zero is assigned for this facet.

Visual Spatial Orientation

Prior to the grant of service connection for TBI, in August 2005, the Veteran was noted to have some impairment of visual spatial orientation, which correlated with right posterior parietal function.  In follow up testing in May 2009, the examiner noted a history of visual impairment, but that the Veteran stated currently that his symptoms have improved somewhat since the time of his evaluation in 2005.  Objective testing confirmed that visual spatial orientation was normal.  Similar testing in November 2011 revealed borderline scores in visual spatial skills on block construction, and a mild impairment was noted in April 2013.   Accordingly, this facet is assigned a 1, based on the mild impairment noted.  This level contemplates getting lost in unfamiliar surroundings, difficulty reading maps or following directions, but still being able to use a GPS.

Subjective Symptoms

Examples of subjective symptoms contemplated by the rating criteria are included in the table of cognitive impairment.  Each of the levels includes headaches to varying degrees.  Again, as noted above, while the Veteran has consistently complained of headaches as a major residual, a separate evaluation was granted for that residual and cannot be used in this analysis.  However, for the sake of understanding the full criteria, the headache severities are included herein.  The remaining example for level zero is mild anxiety.  Level 1 contemplates three or more subjective symptoms that mildly interfere with work, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, or hypersensitivity to sound or light. Level 2 contemplates three or more subjective symptoms that moderately interfere with work, including marked fatigability, blurred or double vision, or headaches requiring rest periods during most days.
Notably, on examination in May 2009, the examiner noted that the Veteran had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; work, family, or other close relationships.  It is unclear on what basis this statement was made.  The Veteran's complaints at that time were two to three moderate to severe headaches a week, with occasional tinnitus.  He specifically denied requiring rest for these headaches, and upon examination, he had no hypersensitivity to sound or light.  The Veteran was not then being treated for a head injury.  He worked as a juvenile detention officer, and the only job limitations were the need to take breaks; otherwise, he was able to continue with his job, and was independent with his activities of daily living.  Thus, it remains unclear what three symptoms the examiner was referring to, apart from the Veteran's headaches, which cannot be used in rating this claim.  Regardless, as described, this would amount to no more than a level 1 rating for this facet, for mild interference with work or daily living.

Neurobehavioral Effects

These effects contemplate irritability, impulsivity, lack of motivations, moodiness, inflexibility, and other symptoms.  Levels are established based on their interference with workplace interaction or social interaction.  In this case, in May 2009, the examiner noted that the Veteran had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  What that symptom was, was not listed.  Rather, the examiner noted that the Veteran complained of no neurobehavioral or psychiatric symptoms.  Regardless, the characterization falls in the zero category, as it did not affect interaction in work or social settings.  The remaining evidence notes normal neurobehavior.

To the extent that the Veteran has experienced psychiatric symptoms during the appeal, prior to the grant of the separate evaluation for depression in April 2013, the Board finds that a higher level for neurobehavioral effects is not met.  For instance, in August and September 2005, prior to the grant of service connection for TBI, he was noted to have experienced mild symptoms of depression and anxiety.  By May 2008, however, he specifically denied such symptoms.  It is not until the April 2013 examination in which it is clear that such symptoms are active.  That is when the separate evaluation was granted.  Therefore, there is no evidence on which to base a finding that any such psychiatric symptoms before April 2013 interfered with workplace interaction, social interaction, or both, as required by the higher level 2 category of impairment.

Communication

The Veteran's communication ability has been normal throughout the appeal.  See VA examination reports dated in May 2009 and April 2013.  Therefore, a zero is assigned for this facet.

Consciousness

The Veteran has remained conscious throughout the appeal.  Therefore, a total rating is not assignable for this facet.

Conclusion 

In short, at no point during the appeal has the evidence indicated that a rating in excess of 10 percent is warranted under DC 8045.  Since service, the Veteran has worked full time, started a new family and also completed a bachelor's degree in criminal justice.  Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "1" impairment.  Therefore, an increased rating is not warranted. 

V.  Extraschedular Rating

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected TBI is manifested by signs and symptoms such as intermittent, mild memory loss, irritability, and problems with directions.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 4.124a, Diagnostic Code 8045.  In summary, the schedular criteria for TBI contemplate this Veteran's disability.  Therefore, referral for extraschedular consideration is not warranted.

TDIU

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his TBI.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his TBI disability has caused him to miss work or otherwise makes him unemployable.  Rather, the Veteran should be lauded for his persistence in remaining actively employed in spite of his disability.  As such, a claim for a TDIU is not before the Board. 







	
(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected traumatic brain injury is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


